Title: “A Journal of the Times”: 24 October 1768
From: UNKNOWN
To: 


       This day the brig Tryton, owned by Mr. D——s, a merchant of this town, was seized by order of the Board of Customs, on supposition it is said, that she had some time ago been employed in an illicit trade; and that they may oblige the owner to prove where and how she has been employed.—This seizure exhibits another instance of the generosity of the Commissioners, and their friendly disposition towards trade, in as much as it is said, that they have not now any more cause of suspicion than they had four months past; during which time she has remained in port undisturbed till the owner had spent £.100 sterling in repairs, and had taken a freight for Hull, the insurance of which has been some time past wrote for by the several freighters.
      